ORDER

PER CURIAM.
AND NOW, this 23rd day of April, 2004, G. Jeffrey Moeller having been suspended from the practice of law in the State of New Jersey for a period of one year by Order of the Supreme Court of New Jersey dated September 4, 2003; the said G. Jeffrey Moeller having been directed on February 3, 2004, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that G. Jeffrey Moeller is suspended from the practice of law in this Commonwealth for a period of one year, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.